Citation Nr: 1130792	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of dental trauma for compensation purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel 





INTRODUCTION

The Veteran served on active duty from November 1967 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by which the RO denied the Veteran's claim.

The issue of service connection for residuals of dental trauma for dental treatment purposes been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.   It is noted that in the February 2007 rating action, the AOJ adjudicated the issue of service connection for dental condition/dental trauma but indicated that a copy of the dental claim was being forwarded to the Dental Clinic Eligibility Section at the Long Beach VA Medical Center for the adjudication of eligibility for dental treatment.  There is no indication in the claims folder that the adjudication was done.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service treatment records reflect that in August 1968, during service in Vietnam, the Veteran sustained multiple shrapnel injuries that included injuries to multiple teeth.  It appears that teeth 11, 12, 13, 14, and 19 were implicated.  Subsequent service records reveal that teeth 10, 11, 12, 13, and 14 became part of a bridge.  The missing teeth were either replaced or replaceable.

As provided for under VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether such is due to a combat wound or other service trauma, or whether the veteran was interned as a prisoner of war (POW). 38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  38 C.F.R. § 4.150 (2008).  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling." Id.

The service treatment records clearly show that the Veteran had trauma in service.  He has not been provided a VA examination to determine what are the current dental disorders and whether any of those disorders are related to the trauma in service.  As such, an examination is warranted.  See 38 C.F.R. § 3.159.

In the February 2008 substantive appeal, the Veteran indicated that he had received dental treatment at the Long Beach VA medical center, but that treatment was discontinued.  Those records are not in the claims file and should be obtained.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain all pertinent records of dental treatment from the VA Long Beach medical center or any other VA facility at which the Veteran received dental treatment and associate those records with the claims file. 

2.  The Veteran should be scheduled for a VA dental examination to determine the nature, extent, and etiology of any dental disorder that may be present.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  The examiner must indicate in the examination report that such a review occurred.

(a)  The examiner is requested to identify any and all dental disorders that may be present.  

(b)  The examiner should indentify each tooth missing as a result of trauma in service.  For each missing tooth identified, comment on whether such resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease.  

(c)  The examiner is further requested to provide an opinion whether there is a 50 percent probability or greater that any diagnosed dental disorder is consistent with the conceded in-service trauma.  

The report of examination must include the complete rationale for all opinions expressed.

3.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



